DETAILED ACTION
This is a final Office action in response to the remarks filed 07/14/2022.

Status of Claims
Claims 1-9 and 11-21 are pending;
Claims 1, 4, 7-9, 11, 12, and 19 are currently amended; claims 2, 3, 5, 6, 13-18, 20, and 21 were previously presented; claim 10 has been cancelled;
Claims 1-9 and 11-21 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections, based on Furukawa (US 6,655,739 B2) in view of Duong et al. (US 6,345,874 B2), have been fully considered but they are not persuasive.
Firstly, the applicant argues that "the claims as amended are not obvious under 35 U.S.C. § 103 over Furukawa in view of Duong" because "neither Furukawa nor Duong does not disclose, teach or suggest a connecting element having an engagement portion on a first side (of a guide rail) and a connecting portion defining a fixing point on a second side (of the guide rail)" (remarks, page 9, lines 19-24).  The applicant's argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, Furukawa, as modified by Duong, fully teaches all limitations of claims 1, 12, and 19 as presented on pages 7-15 of the Office action mailed 03/15/2022 and again on pages 11-19 of the current Office action.
Secondly, the applicant argues that "the office action fails to provide sufficient rationale for combining Furukawa and Duong" because "the rationale for combining those references are found in two conclusory paragraphs" and "[i]t requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined the prior art elements in the normal course of research and development to yield the claimed invention" (remarks, page 9, lines 25-30, page 1, lines 1 and 2).  The applicant's argument is not persuasive because "the additional showing that a person of ordinary skill at the time of the invention would have selected and combined the prior art elements in the normal course of research and development to yield the claimed invention" is clearly presented on page 10 of the Office action mailed 03/15/2022 and again on page 14 of the current Office action.
Thirdly, the applicant argues that "Duong never expressly discloses that the cabinet and anchor would be suitable for mounting guide rails of vehicle seats to a vehicle floor nor does Duong contemplate a structure capable of withstanding large forces that a vehicle seat is required to withstand during a vehicle crash" (remarks, page 10, lines 8-11).  The applicant's argument is not persuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In other words, the motivation to combine Furukawa and Duong does not need to be expressly found in Furukawa or Duong.  Moreover, Furukawa discloses a connecting element (Furukawa: 400, fig 3, see annotation) to anchor an object (Furukawa: 8, fig 3) to a floor assembly (Furukawa: 9, fig 3) whereas Duong teaches an anchoring assembly (Duong: 58, 60, fig 8) comprising a connecting element (Duong: 58, fig 8) and an engagement device (Duong: 60, fig 8) to anchor an object (Duong: 10, fig 8) to a floor assembly (Duong: 70, fig 8).  Therefore, before the effective filing date of the claimed invention, it would have been to one of ordinary skill in the art to have an engagement device (Duong: 60, fig 8) disposed on the floor assembly (Furukawa: 9a, fig 3, see annotation) on the first side (Furukawa: 600, fig 3, see annotation) of the guide rail (Furukawa: 8, fig 3) and extend the at least one connecting element (Furukawa: 400, fig 3) toward the first side of the guide rail with an engagement portion (Duong: 62, fig 8), where the engagement device engages the engagement portion of the at least one connecting element to form a form-fit connection (Duong: see Figure 8, see col 3, lines 27-31), as taught by Duong, for the purpose of enhancing attachment of the guide rail of Furukawa to the floor assembly of Furukawa against upward lifting forces in the event of crashes.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397.  As such, the Examiner maintains that the combination of Furukawa and Duong is proper.
Fourthly, the applicant questions "[w]hy would a person of ordinary skill in the art [vehicle seats] look to the field of cabinets for holding electronic equipment" (remarks, page 10, lines 13 and 14).  As previously stated, Furukawa discloses a connecting element (Furukawa: 400, fig 3, see annotation) to anchor an object (Furukawa: 8, fig 3) to a floor assembly (Furukawa: 9, fig 3) whereas Duong teaches an anchoring assembly (Duong: 58, 60, fig 8) comprising a connecting element (Duong: 58, fig 8) and an engagement device (Duong: 60, fig 8) to anchor an object (Duong: 10, fig 8) to a floor assembly (Duong: 70, fig 8).  Therefore, a person of ordinary skill in the art would have looked into the area of anchoring devices (e.g., Duong).

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Germany on 06/20/2018.  It is noted, however, that the applicant has not filed a certified copy of the 102018210033.0 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "wherein the fixing element is disposed on a second side of the guide rail, facing away from the first side of the guide rail, and fixes the at least one connecting element to the floor assembly at the fixing point of the connecting portion [claim 1, lines 18-20]… wherein at least one connecting element includes a plurality of connecting elements, the plurality of connecting elements being spaced apart from one another along the longitudinal axis [claim 9, lines 1-3]" must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.  As best understood, the above features are directed to a plurality of connecting elements "spaced apart from one another along the longitudinal axis" and fixed to "the floor assembly at the fixing point of the connecting portion" (i.e., one fixing point of one connecting portion), which are not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 15 are objected to because of the following informalities:
Claim 12, line 9, the period should be a comma.
Claim 15, lines 1 and 2, while the connecting member (23) does extend "along" the longitudinal axis (L) to some extent (e.g., a width direction), technically speaking, the connecting member really extends along a transverse direction (Q), i.e., a length direction as shown in Figure 5.
Appropriate correction is required.

Claim Interpretation
Regarding claim 12, the "vehicle floor" is positively recited in the body of the claim, "a floor assembly disposed below the vehicle floor" (line 4) and "a guide rail extending along a longitudinal axis defined by the vehicle floor" (line 7).  Therefore, the "vehicle floor" is considered as a required structure within the scope of claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, there is no support in the original disclosure of the present application for the limitations "wherein at least one connecting element includes a plurality of connecting elements, the plurality of connecting elements being spaced apart from one another along the longitudinal axis" in claim 9 (lines 1-3).  In particular, the applicant is reminded that claim 9 depends from claim 1, i.e., requires all limitations of claim 1.  On the other hand, claim 1, as currently amended, recites in lines 18-20, "wherein the fixing element is disposed on a second side of the guide rail, facing away from the first side of the guide rail, and fixes the at least one connecting element to the floor assembly at the fixing point of the connecting portion."  The original disclosure of the present application does not disclose "a plurality of connecting elements… being spaced apart from one another along the longitudinal axis" and fixed "to the floor assembly at the fixing point of the connecting portion" (i.e., one fixing point of one connecting portion).  As best understood, the present application of the present application appears to disclose a plurality of connecting elements (23) spaced apart from one another along a longitudinal axis (L) and fixed to a floor assembly (4) at respective fixing points (232).  Therefore, the limitations "wherein at least one connecting element includes a plurality of connecting elements, the plurality of connecting elements being spaced apart from one another along the longitudinal axis" in claim 9 (lines 1-3) are considered as new matter.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitations "wherein at least one connecting element includes a plurality of connecting elements, the plurality of connecting elements being spaced apart from one another along the longitudinal axis" in claim 9 (lines 1-3) are indefinite.  In particular, the applicant is reminded that claim 9 depends from claim 1, i.e., requires all limitations of claim 1.  On the other hand, claim 1, as currently amended, recites in lines 18-20, "wherein the fixing element is disposed on a second side of the guide rail, facing away from the first side of the guide rail, and fixes the at least one connecting element to the floor assembly at the fixing point of the connecting portion."  It is not clear as to how "a plurality of connecting elements… being spaced apart from one another along the longitudinal axis" can be fixed "to the floor assembly at the fixing point of the connecting portion" (i.e., one fixing point of one connecting portion).  As best understood, the present application of the present application appears to disclose a plurality of connecting elements (23) spaced apart from one another along a longitudinal axis (L) and fixed to a floor assembly (4) at respective fixing points (232).  For the purpose of examination, the Examiner considers that the limitations in claim 9 (lines 1-3) are met if the prior art shows a plurality of connecting elements spaced apart from one another along a longitudinal axis and fixed to a floor assembly at respective fixing points.  Appropriate correction is required.  
Regarding claim 21, the applicant is reminded that claim 19, as currently amended, does not recite limitations such as "a vehicle floor assembly" or "the vehicle floor assembly."  Therefore, there is insufficient antecedent basis for the limitation "the vehicle floor assembly" (claim 21, line 3) in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-16, 18, 19, and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 6,655,739 B2) in view of Duong et al. (US 6,345,874 B2), hereinafter Duong.
Regarding claim 1, Furukawa discloses an assembly (see Figure 3) for use in a vehicle (col 2, line 64), the assembly comprising: a floor assembly (9a, fig 3, see annotation, the lower floor assembly 9) configured to be disposed in the vehicle; a fixing element (200, fig 3, see annotation, the threaded fastener coupled to the nut 300); a vehicle seat (2, fig 3); and an adjustment device (7, 8, fig 3) configured to longitudinally adjust the vehicle seat (col 3, lines 59-61) and including: a guide rail (8, fig 3) connected to the floor assembly and extending along a longitudinal axis defined by the floor assembly (see Figures 1-3), wherein the guide rail includes at least one connecting element (400, fig 3, the lower connecting element coupled to the floor assembly 9a via threaded fastener 200 and the nut 300), the at least one connecting element comprising a connecting portion (410, fig 3, see annotation, the connecting portion coupled to the threaded fastener 200) defining a fixing point (410a, fig 3, see annotation, the opening through which the threaded fastener 200 extends), and an adjustment assembly (7, fig 3) disposed on and guided by the guide rail, the adjustable assembly being connected to the vehicle seat (see Figures 1-3, see col 3, lines 57-61), wherein the fixing element is disposed on a second side (500, fig 3, see annotation, the left side of the guide rail 8) of the guide rail, facing away from a first side (600, fig 3, see annotation, the right side of the guide rail 8) of the guide rail, and fixes the at least one connecting element to the floor assembly at the fixing point of the connecting portion (see Figure 3).

    PNG
    media_image1.png
    575
    577
    media_image1.png
    Greyscale

[AltContent: textbox (8a – Base / Base Portion)][AltContent: textbox (500 – Second Side)]
[AltContent: connector][AltContent: arrow]

[AltContent: textbox (9b – Vehicle Floor)]
[AltContent: connector]
[AltContent: textbox (410a – Fixing Point / Aperture)]
[AltContent: connector]
[AltContent: textbox (600 – First Side)]
[AltContent: connector][AltContent: connector][AltContent: textbox (410 – Connecting Portion)][AltContent: arrow][AltContent: arrow][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (9a – Floor Assembly)]
[AltContent: textbox (9c – Aperture)][AltContent: textbox (400 – Connecting Element)]
[AltContent: textbox (300 – Nut)][AltContent: textbox (200 – Fixing Element)]


Furukawa does not disclose the assembly further comprising: an engagement device disposed on the floor assembly, wherein the at least one connecting element comprises an engagement portion, wherein the engagement device is disposed on the first side of the guide rail and engages the engagement portion of the at least one connecting element to form a form-fit connection.

Duong teaches an assembly (see Figure 8) comprising: a floor assembly (70, fig 8); an engagement device (60, fig 8) disposed on the floor assembly; a fixing element (col 2, line 44, screws); and at least one connecting element (58, fig 8) comprising engagement portion (62, fig 8) and a connecting portion (59, fig 8, see annotation, the upper portion of the connecting element 58), wherein the engagement device is disposed on a first side (10a, fig 8, see annotation, the right side of the cabinet 10) of a cabinet (10, fig 8) and engages the engagement portion of the at least one connecting element to form a form-fit connection (see Figure 8, see col 3, lines 27-31).

    PNG
    media_image2.png
    782
    796
    media_image2.png
    Greyscale

[AltContent: textbox (60a – Base / Raised Portion)]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (10a – First Side)]

[AltContent: textbox (59 – Connecting Portion)]


[AltContent: connector][AltContent: connector]
[AltContent: textbox (60c – Leg)][AltContent: connector]

[AltContent: textbox (60d – Raised Surface)]

[AltContent: textbox (60b – Leg)]


Furukawa and Duong are analogous art because they are at least from the same field of endeavor, i.e., mounting assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have an engagement device (Duong: 60, fig 8) disposed on the floor assembly (Furukawa: 9a, fig 3, see annotation) on the first side (Furukawa: 600, fig 3, see annotation) of the guide rail (Furukawa: 8, fig 3) and extend the at least one connecting element (Furukawa: 400, fig 3) toward the first side of the guide rail with an engagement portion (Duong: 62, fig 8), where the engagement device engages the engagement portion of the at least one connecting element to form a form-fit connection (Duong: see Figure 8, see col 3, lines 27-31), as taught by Duong.  The motivation would have been to enhance attachment of the guide rail to the floor assembly against upward lifting forces in the event of crashes.  Therefore, it would have been obvious to combine Furukawa and Duong to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the fixing point is an opening (Furukawa: 410a, fig 3, see annotation) configured to receive the fixing element (Furukawa: see Figure 3).
Regarding claim 3, wherein the engagement portion and the connecting portion protrude from the guide rail in opposing directions (Furukawa: see Figure 3; Duong: see Figure 8), wherein the opposing directions are each transverse to the longitudinal axis (Furukawa: see Figure 3; Duong: see Figure 8).
Regarding claim 4, wherein the engagement device defines an engagement opening (Duong: 64, fig 8) and the engagement portion extends into and engages the engagement opening to form the form-fit connection between the engagement opening and the engagement portion (Duong: see Figure 8, see col 3, lines 27-31).
Regarding claim 5, wherein the engagement device includes a base (Duong: 60a, fig 8, see annotation, the upper base of the engagement device 60) and a number of legs (Duong: 60b, 60c, fig 8, see annotation, two downwardly extending legs of the engagement device 60) each extending from the base, wherein the base and the number of legs collectively form the engagement opening (Duong: see Figure 8).
Regarding claim 6, wherein the number of legs are connected to a surface portion of the floor assembly (Duong: see Figure 8; Furukawa: see Figure 3).
Regarding claim 7, wherein the engagement portion is disposed between the number of legs and is fixed relative to the floor assembly along the longitudinal axis (Duong: see Figure 8, see col 3, lines 27-31; Furukawa: see Figure 3).
Regarding claim 9, wherein the at least one connecting element includes a plurality of connecting elements (Furukawa: 400, fig 3, see annotation, as modified by, Duong: 58, fig 8), the plurality of connecting elements being spaced apart from one another along the longitudinal axis (Furukawa: see Figure 2).

    PNG
    media_image3.png
    549
    658
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (400 – Connecting Elements)]
[AltContent: arrow]






Regarding claim 12, Furukawa, as modified by Duong (see above discussions with respect to claim 1), teaches a seat adjuster (Furukawa: see Figure 3) for use in a vehicle (Furukawa: col 2, line 64) and configured to adjust a vehicle seat (Furukawa: 2, fig 3) along a longitudinal direction with respect to a vehicle floor (Furukawa: 9b, fig 3, see annotation, the upper vehicle floor 9; also see Figures 1-3, see col 3, lines 59-61), the seat adjuster comprising: a floor assembly (Furukawa: 9a, fig 4, see annotation, the lower floor assembly 9) disposed below the vehicle floor; a first engagement device (Duong: 60, fig 8) lying along a surface of the floor assembly (Furukawa: see Figure 3; Duong: see Figure 8) and including a raised portion (Duong: 60a, fig 8, see annotation, the upper raised portion of the engagement device 60) spaced apart from the surface; a guide rail (Furukawa: 8, fig 3) extending along a longitudinal axis defined by the vehicle floor (Furukawa: see Figures 1-3); an adjustment assembly (Furukawa: 7, fig 3) configured to translate along the guide rail (Furukawa: see Figures 1-3, see col 3, lines 59-61); a connecting member (Furukawa: 400, fig 3, see annotation, the lower connecting element coupled to the floor assembly 9a via threaded fastener 200 and the nut 300, as modified by, Duong: 58, fig 8) fixed to the guide rail, wherein the connecting member includes a first portion (Duong: 62, fig 8), disposed on a first side (Furukawa: 600, fig 3, see annotation, the right side of the guide rail 8; Duong: 10a, fig 8, see annotation, the right side of the cabinet 10) of the guide rail and a second portion (Furukawa: 410, fig 3, see annotation, the connecting portion coupled to the threaded fastener 200) disposed on a second side (Furukawa: 500, fig 3, see annotation, the left side of the guide rail 8) of the guide rail, the first side opposing the second side (Furukawa: see Figure 3), wherein the raised portion sandwiches the first portion of the connecting member to the surface of the floor assembly (Duong: see Figure 8, see col 3, lines 27-31; Furukawa: see Figure 3); and a fixing element (Furukawa: 200, fig 3, see annotation, the threaded fastener coupled to the nut 300) configured to fix the second portion of the connecting member to the floor assembly (Furukawa: see Figure 3).
Regarding claim 13, wherein the fixing element is a pin (Furukawa: 200, fig 3, see annotation), wherein the pin extends through an aperture (Furukawa: 410a, fig 3, see annotation, the opening through which the threaded fastener 200 extends) defined by the second portion of the connecting member (Furukawa: see Figure 3).
Regarding claim 14, wherein the fixing element is a threaded fastener or a rivet (Furukawa: 200, fig 3, see annotation, the threaded fastener coupled to the nut 300).
Regarding claim 15, wherein the connecting member is fixed to the surface and extends along the longitudinal axis (Furukawa: see Figures 2 and 3).
Regarding claim 16, Furukawa, as modified by Duong (see above discussions with respect to claim 1), does not explicitly teach the seat adjustment further comprising: a second engagement device spaced apart from the first engagement device along the longitudinal axis.
Since Furukawa teaches a plurality of connecting elements (Furukawa: 400, fig 3, see annotation, as modified by, Duong: 58, fig 8) each spaced apart from one another along the longitudinal axis (Furukawa: see Figure 2), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of engagement devices (Duong: 60, fig 8) each engaging a respective one of the plurality of connecting elements (Furukawa: 400, fig 3, see annotation, as modified by, Duong: 58, fig 8).  The motivation would have been to further enhance attachment of the guide rail to the floor assembly.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to combine Furukawa and Duong to obtain the invention as specified in claim 16.
Regarding claim 18, wherein the surface and the raised portion collectively engage the first portion of the connecting member to form a press-fit condition (Duong: see Figure 8, see col 3, lines 27-31).
Regarding claim 19, Furukawa, as modified by Duong (see above discussions with respect to claim 1), teaches a method of assembling a seat adjuster (Furukawa: see Figure 3) for use in a vehicle (Furukawa: col 2, line 64), the method comprising: inserting a first portion (Duong: 62, fig 8) of a connecting member (Furukawa: 400, fig 3, see annotation, the lower connecting element coupled to the floor assembly 9a via threaded fastener 200 and the nut 300, as modified by, Duong: 58, fig 8), fixed to a guide rail (Furukawa: 8, fig 3), into an opening (Duong: 64, fig 8) formed between a vehicle floor assembly surface (Duong: 70, fig 8; Furukawa: the upper surface of the lower vehicle floor assembly 9a as annotated above) and a raised surface (Duong: 60d, fig 3, see annotation, the lower surface of the raised portion 60a of the engagement device 60) of an engagement device (Duong: 60, fig 8) fixed to the vehicle floor assembly surface, wherein the raised surface and the first portion are each disposed on a first side (Furukawa: 600, fig 3, see annotation, the right side of the guide rail 8; Duong: 10a, fig 8, see annotation, the right side of the cabinet 10) of the guide rail; and inserting a fixing element (Furukawa: 200, fig 3, see annotation, the threaded fastener coupled to the nut 300) into a second portion (Furukawa: 410, fig 3, see annotation, the connecting portion coupled to the threaded fastener 200) of the connecting member and an aperture (Furukawa: 9c, fig 3, see annotation, the aperture of the upper surface of the lower floor assembly 9a) defined by the vehicle floor assembly surface to fix the second portion of the connecting member and the guide rail to the vehicle floor assembly surface (Furukawa: see Figure 3), wherein the second portion of the connecting member is disposed on a second side (Furukawa: 500, fig 3, see annotation, the left side of the guide rail 8) of the guide rail, wherein the second side of the guide rail opposes the first side of the guide rail (Furukawa: see Figure 3).
Regarding claim 21, the method further comprising: fastening the fixing element to the vehicle floor assembly (Furukawa: see Figure 3).

Claims 8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 6,655,739 B2) in view of Duong et al.                (US 6,345,874 B2), hereinafter Duong, and Stemmer et al. (US 10,232,742 B2), hereinafter Stemmer.
Regarding claim 8, Furukawa, as modified by Duong with respect to claim 1, teaches the assembly, wherein the at least one connecting element is connected to a base (Furukawa: 8a, fig 3, see annotation, the lower base of the guide rail 8) of the guide rail.
Furukawa, as modified by Duong with respect to claim 1, does not explicitly teach the assembly, wherein the at least one connecting element is welded to a base of the guide rail.
Stemmer teaches an assembly (see Figure 1) comprising: a seat frame (30, fig 1); and a brake ring (60, fig 2) connected to the seat frame by laser welding, adhesively bonding, or blind riveting (col 2, lines 18-26).

    PNG
    media_image4.png
    160
    423
    media_image4.png
    Greyscale







Stemmer is analogous art because it is at least from the same field of endeavor, i.e., mounting assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to connect the at least one connecting element (Furukawa: 400, fig 3, see annotation, as modified by, Duong: 58, fig 8) to the base (Furukawa: 8a, fig 3, see annotation) of the guide rail (Furukawa: 8, fig 3) by laser welding (Stemmer: col 2, lines 18-26) as taught by Stemmer.  The motivation would have been to provide a sturdy attachment of the at least one connecting element to the guide rail.  Moreover, applying conventional joining techniques only involves routine skill in the art.  Therefore, it would have been obvious to combine Furukawa, Duong, and Stemmer to obtain the invention as specified in claim 8.
Regarding claim 11, wherein the at least one connecting element is laser welded to the base of the guide rail (Stemmer: col 2, lines 18-26; Furukawa: see Figure 3).
Regarding claim 17, Furukawa, as modified by Duong and Stemmer (see above discussions with respect to claims 1 and 8), teaches the seat adjuster, wherein the connecting member is laser welded to a base (Furukawa: 8a, fig 3, see annotation, the lower base of the guide rail 8) of the guide rail (Stemmer: col 2, lines 18-26; Furukawa: see Figure 3).
Regarding claim 20, Furukawa, as modified by Duong and Stemmer (see above discussions with respect to claims 1 and 8), teaches the method further comprising: welding the connecting member to a base portion (Furukawa: 8a, fig 3, see annotation, the lower base of the guide rail 8) of the guide rail (Stemmer: col 2, lines 18-26; Furukawa: see Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631